Exhibit 10.22.4


EXECUTION




AMENDMENT NO. 2 TO
MASTER REPURCHASE AGREEMENT


THIS AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of February 27,
2017 (this “Amendment”), among Reverse Mortgage Solutions, Inc. (“RMS”), RMS REO
BRC, LLC (“REO Subsidiary” and, individually or collectively with RMS, as the
context may require, “Seller”), Barclays Bank PLC (“Barclays”) and Sutton
Funding LLC (“Sutton”) amends that certain Master Repurchase Agreement, dated as
of September 29, 2015, but effective as of October 15, 2015 (as amended by that
certain Amendment No. 1 to Master Repurchase Agreement, dated as of May 23,
2016, the “Repurchase Agreement”). Unless otherwise defined herein, capitalized
terms used in this Amendment have the meanings assigned to such terms in the
Repurchase Agreement.
Recitals
WHEREAS, pursuant to Section 28 of the Repurchase Agreement, the parties hereto
desire to amend the Repurchase Agreement as described below.
NOW, THEREFORE, pursuant to the provisions of the Repurchase Agreement
concerning modification and amendment thereof, and in consideration of the
amendments, agreements and other provisions herein contained and of certain
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
Agreements
Section 1.Amendments. Effective as of the Effective Date, the Repurchase
Agreement is hereby amended as follows:
(a)    Section 2 of the Repurchase Agreement is hereby amended by inserting the
following defined term in appropriate alphabetical order.
“Bail-In Action” means the exercise by the Bank of England (or any successor
resolution authority) of any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary period
and together with any power to terminate and value transactions) under, and
exercised in compliance with, any laws, regulations, rules or requirements in
effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
Purchaser’s obligations (or those of Purchaser’s affiliates) can be reduced
(including to zero), cancelled or converted into shares, other securities, or
other obligations of ours or any other person.
(b)    The Repurchase Agreement is hereby amended by adding the following as a
new Section 40 of the Agreement in its proper numerical sequence:
40.    Contractual Recognition of Bail-in.




1

--------------------------------------------------------------------------------




Seller acknowledges and agrees that notwithstanding any other term of this
Repurchase Agreement or any other agreement, arrangement or understanding with
Purchaser, any of Purchaser’s liabilities, as the Bank of England (or any
successor resolution authority) may determine, arising under or in connection
with this Repurchase Agreement may be subject to Bail-In Action and Seller
accepts to be bound by the effect of:


(a)    Any Bail-In Action in relation to such liability, including (without
limitations):
        
(i)    a reduction, in full or in part, of any amount due in respect of any such
liability;


(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, Seller; and


(iii)     a cancellation of any such liability; and
    
(b)    a variation of any term of this Repurchase Agreement to the extent
necessary to give effect to Bail-In Action in relation to any such liability.
Section 2.    Agreement in Full Force and Effect as Amended. As specifically
amended hereby, the Repurchase Agreement remains in full force and effect. All
references to the Agreement in any Program Document shall be deemed to mean the
Repurchase Agreement as supplemented and amended hereby. This Amendment shall
not constitute a novation of the Repurchase Agreement, but is a supplement
thereto. The parties hereto agree to be bound by the terms and conditions of the
Repurchase Agreement, as supplemented and amended by this Amendment, to the same
effect as if such terms and conditions were set forth herein verbatim.
Section 3.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the day (the “Effective Date”) when Seller shall have
paid or delivered, as applicable, to Barclays and Sutton all of the following
fees, expenses, documents and instruments, each of which shall be in form and
substance acceptable to Barclays and Sutton:
(a)all accrued and unpaid fees and expenses owed to Purchaser in accordance with
the Program Documents, in each case, in immediately available funds, and without
deduction, set-off or counterclaim; and
(b)a copy of this Amendment duly executed by each of the parties hereto.
Section 4.    Miscellaneous.
(a)    This Amendment shall be binding upon the parties hereto and their
respective successors and assigns.
(b)    The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.


2

--------------------------------------------------------------------------------




(c)    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS EXCEPT
SECTIONS 5-1401 AND 5-1402 OF NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
(d)    This Amendment may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, including without limitation
counterparts transmitted by facsimile or in .pdf format, each of which, when so
executed, shall be deemed to be an original and such counterparts, together,
shall constitute one and the same agreement.
(The remainder of this page is intentionally blank.)




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each undersigned party has caused this Amendment to be duly
executed by one of its officers thereunto duly authorized as of the date and
year first above written.
REVERSE MORTGAGE SOLUTIONS, INC., as a Seller


By: /s/ Cheryl Collins                
Name: Cheryl Collins
Title: Senior Vice President


RMS REO BRC, LLC, as a Seller


By: /s/ Cheryl Collins                
Name: Cheryl Collins
Title: Manager


SUTTON FUNDING LLC, as a Purchaser


By: /s / Ellen Kiernan                
Name: Ellen Kiernan
Title: Vice President


BARCLAYS BANK PLC, as Agent


By: /s/ George Van Schaick            
Name: George Van Schaick
Title: Managing Director




Signature Page to Barclays – RMS Amendment No. 2 to MRA